103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Corlia Naomi GREEN, Debtor.Corlia Naomi GREEN, Plaintiff-Appellant,andJames GREEN, Jr., Plaintiff,v.MIDLAND MORTGAGE COMPANY, Defendant-Appellee,andThomas L. LACKEY, Party in Interest.
No. 95-3152.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 18, 1996.

Corlia Naomi Green, Appellant Pro Se.
Anthony Joseph DiPaula, COVAHEY & BOOZER, Towson, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying as untimely her motion for leave to appeal from an order of the bankruptcy court granting relief from an automatic stay.  Finding no reversible error, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  Green v. Midland Mortgage Co., Nos.  CA-95-3524-AW;  BK-95-1-1082-DK (D.Md. Dec. 1, 1995).  We deny Appellee's motion to dismiss the appeal and we deny Appellant's motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED